Via EDGAR September 15, 2010 Mr. Lyn Shenk Branch Chief Securities and Exchange Commission treet, NE, CF/AD5 Washington, DC20549-3561 cc:Mr. Doug Jones Re:Wendy's/Arby's Group, Inc. Form 10-K for Fiscal Year Ended January 3, 2010 Filed March 4, 2010 Form 10-Q for Fiscal Quarter Ended July 4, 2010 Filed August 12, 2010 File No. 001-02207 Dear Mr. Shenk: We are responding in electronic form to your letter dated September 2, 2010 (the “Letter”) regarding the Wendy’s/Arby’s Group, Inc. (“WAG” and, collectively with its subsidiaries, the “Company”) Annual Report on Form 10-K for the fiscal year ended January 3, 2010 (the “2009 10-K”). The discussion below is presented in the order of the numbered comments in the Letter.Certain capitalized terms set forth in this letter and otherwise not defined herein are used as defined in the 2009 10-K (including the documents incorporated by reference therein).All dollar amounts referred to herein are in thousands. Your comments and the Company’s responses thereto are as follows: Form 10-K for the Fiscal Year Ended January 3, 2010 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations Results of Operations, page 37 l.The intended improvements in your disclosure indicated in the response to our prior comment number 4 appear to be useful. However, since cost of sales is material in arriving at your consolidated and segment margins and results, as you acknowledge, it is not clear to us why you believe the components of costs of sales are not significant independent factors, and therefore not important for investors to readily see quantification of and changes in its components, on a consolidated and segment basis.It appears to us that providing details of the components of cost of sales, accompanied by an analysis of the material changes at an appropriate level of detail, would be useful information to enable investors to identify all of the factors and potential trends affecting your consolidated and segment margins from which to make their own assessment regarding your margins and results. The second sentence of Item 303(A)(3)(i) of Regulation S-K specifies “describe any other significant components of revenues or expenses that, in the registrant’s judgment, should be described in order to understand the registrant’s results of operations.” Also, refer to instructions 2 and 4 to Item 303(A) for guidance. Please revise your disclosure accordingly, and provide us with a copy of your intended revised disclosure or advise. Company Response Our current management procedure for reviewing brand results with the Company’s Board of Directors primarily focuses on revenues, sales, and restaurant margin percentage by segment. These are, in our judgment, the “significant components of revenues or expenses” that should be described to understand our results of operations. Similarly, for external reporting purposes, we report revenues, sales, and restaurant margin percentage by segment, and would include a discussion of material changes in these items, including, where relevant, down to the level of cost of sales components. In further response to the staff’s comments, in future quarterly and annual reports, we will: · Revise the information included in Results of Operations – Restaurant Statistics to include a breakout of cost of sales by brand. As noted in our prior response number 4 to the staff’s letter of July 9, 2010, “… should there be a material change between any of the periods discussed in any of the components of cost of sales, we would quantify them as part of our discussion in Restaurant Margin in future filings.” · Expand the information in Results of Operations – Restaurant Statistics to include a tabular presentation of the results of each segment’s operations through “Operating income (loss).” We would address any material changes between any of the periods by segment for any of the line items presented in narrative form in the appropriate section of the Management’s Discussion and Analysis of Financial Condition and Results of Operations – Results of Operations. Provided below is the format of our intended revised disclosures, which will be included in Results of Operations – Restaurant Statistics in future quarterly and annual reports. 2007 (c) Sales Wendy's (a) $ $ n/a Arby's Bakery and kids' meal promotion items sold to franchisees n/a Total sales $ $ $ Cost of sales Wendy's (a) $ $ n/a Arby's Bakery and kids' meal promotion items sold to franchisees n/a Total cost of sales $ $ $ Margin $ Wendy's (a) $ $ n/a Arby's Bakery and kids' meal promotion items sold to franchisees n/a Total margin $ $ $ Restaurant margin % Wendy's (a) 14.9% 11.7% n/a Arby's 13.9% 16.1% 19.7% Total restaurant margin % 14.6% 14.7% 19.7% Franchise revenues Wendy's (a) $ $ n/a Arby's Total franchise revenues $ $ $ General and administrative Wendy's (a) $ $ n/a Arby's Brand general and administrative $ $ $ Depreciation and amortization Wendy's (a) $ $ n/a Arby's Brand depreciation and amortization $ $ $ Goodwill impairment Wendy's (a) $
